June 14, 2012 WBI ABSOLUTE RETURN BALANCED FUND WBI ABSOLUTE RETURN DIVIDEND GROWTH FUND (each a “Fund”, collectively the “Funds”) No Load Shares Institutional Shares Each a series of Advisors Series Trust Supplement dated June 14, 2012 to the Summary Prospectuses, Prospectus and Statement of Additional Information (“SAI”) each dated March 29, 2012 Effective May 1, 2012, the Funds’ investment adviser, WBI Investments, Inc., has determined to voluntarily reduce each Fund’s shareholder servicing plan fee accrual from 0.40% of each Fund’s average daily net assets to 0.00% of each Fund’s average daily net assets.The decrease to the shareholder servicing plan fee accrual is for a temporary period and notification will be provided to shareholders in advance of any future increase. ***** Please retain this Supplement with your Summary Prospectus, Prospectus and SAI.
